Citation Nr: 1415061	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material has been received to reopen a claim for recognition as Veteran's surviving spouse for the purpose of eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from November 1941 to September 1942 and from April 1945 to June 1946.
This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 administrative decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO determined that the Appellant had not submitted new and evidence to substantiate her claim that her separation from the Veteran was not her fault.  The Appellant filed a timely appeal.

The Board has not only reviewed the physical claims file, but also the electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A November 2007 administrative decision that denied the Appellant's petition to reopen a claim for recognition as Veteran's surviving spouse for the purpose of eligibility for VA death benefits was not appealed.

2.  Evidence submitted since the November 2007 is patently incredible and does not raise a reasonable possibility of substantiating the Appellant's claim.


CONCLUSIONS OF LAW

1.  The November 2007 administrative decision that denied the Appellant's petition to reopen a claim for recognition as Veteran's surviving spouse for the purpose of eligibility for VA death benefits is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007).

2.  No new and material evidence has been added since the November 2007 rating decision that would raise a reasonable possibility of sustaining the Appellant's claim for recognition as Veteran's surviving spouse for the purpose of eligibility for VA death benefits, and therefore the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Duties to Notify and Assist

VA satisfied its duty to notify the Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claim, a letter from VA dated in May 2009 notified the Appellant of the information and evidence that must be submitted to substantiate a claim for dependency and indemnity compensation and to reopen the claim based on new and material evidence, identified the specific evidence required to substantiate the elements needed for claim for dependency and indemnity compensation that were found insufficient in the prior denial on the merits, and provided general VCAA notice for the underlying claim.  The letter notified the Appellant of the allocation of responsibilities between herself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5013A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In this case, the RO has conducted appropriate development given the nature of the issue on appeal.  In her May 2011 Response to the Supplemental Statement of the Case (SSOC), the Appellant indicated she had no further evidence to submit.  Given the facts of this case, the Board concludes that there is no reasonable possibility that any further assistance to the Appellant would aid in substantiating her claim.  As VA has fulfilled the duty to notify and assist, the Board finds that no additional action is necessary, and the Board may proceed with appellate review.

Claim to Reopen

In an administrative decision dated May 2001, the Manila RO found the Appellant was not entitled to recognition as a surviving spouse of the Veteran for the purpose of VA death benefits, as she and the Veteran had not cohabitated continuously from the date of their marriage to the date of his death.  The Appellant perfected a timely appeal, and a May 2003 Board decision affirmed the denial of recognition.  The Appellant did not appeal the Board decision and it became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.1100 (West 2002).

In May 2007, the Appellant filed a petition to reopen her previously denied claim.  A November 2007 administrative decision by the RO denied the petition to reopen.  The Appellant did not perfect an appeal and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Appellant filed a petition to reopen in April 2009.  A February 2010 administrative decision denied the petition to reopen, finding that the Appellant had failed to submit new and material evidence.  The Appellant appealed that decision.

The Board is required to address this particular issue (i.e., the new and material evidence claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Appellant's previously denied claim for recognition as Veteran's surviving spouse for the purpose of eligibility for VA death benefits has not been received, the Board will proceed to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the November 2007 denial, the evidence of record consisted of the claims file (including the December 2003 Board decision denying the Appellant's claim), the Veteran's death certificate, the Veteran's AGNR2 Certification, and a marriage record from the Office of the Civil Registrar in Umingan, Pangasinan.  The petition to reopen was denied on the grounds that the Appellant had not submitted new and material evidence to substantiate her claim that her separation from the Veteran was not her fault.

Since November 2007, the Appellant submitted several statements received in January 2008, May 2008, March 2011, and May 2011.  In her January 2008 statement, the Appellant reported that she left the family home only after the Veteran had an affair with B.V., and that she left in good faith to avoid trouble and ensure her own safety.

In her May 2008 statement, the Appellant explained that she left the Veteran after he began his affair with B.V., and entered into a short affair of her own which she subsequently broke off as she realized an affair was not the solution.  The Appellant also reported that the Veteran later suggested that he, B.V., and the Appellant live together, but that she refused the offer.  She also indicated that she later took care of the Veteran and B.V. when they both became ill.

On her March 2011 VA Form 9 Substantive Appeal, the Appellant reported that the Veteran did not leave her but only left the home because he was seeing another woman.  The Appellant also reported that she and her grandson visited the Veteran in his later years and took care of him until his death.

In her May 2011 statement, the Appellant wrote that she never left the Veteran while he was alive.  She stated that she left for a brief time when the Veteran brought B.V. to their home, but returned shortly thereafter to prevent the Veteran's marriage to B.V.  The Appellant also reported that she, the Veteran, and B.V. lived together like siblings and shared his pension.  Additionally, the Appellant denied becoming involved with another man at that time; however, she said that while a man did come into her life, he left soon after because he and her son did not get along.

While the statements are new, as they were received by VA after the issuance of the November 2007 administrative decision and could not have been considered by prior decision makers, they are not material in that they do not show a possibility of substantiating the Appellant's claim.  Specifically, the Court has held that although the credibility of evidence submitted to reopen a claim must be presumed, Justus, 3 Vet. App. 510, VA is not required to consider patently incredible (e.g., inherently false or untrue) evidence to be credible.  Duran, 7 Vet. App. 220.  Indeed, the presumption of credibility is rebuttable.

In this case, the Appellant's newly submitted statements not only contradict each other, they also contradict evidence already of record.  As indicated above, in May 2008 the Appellant wrote that she refused her husband's suggestion to live with him and B.V.  Yet in her May 2011 statement, she reported that the three of them lived together.  The latter statement also directly conflicts with a statement received in March 2006, in which the Appellant wrote that no normal woman could live together with her husband and a third party and that was why she left her husband.  The May 2011 statement also contradicts the March 2011 statement in which the Appellant reported visiting and caring for the Veteran in his later years.

Given the inherent conflicts in the Appellant's newly submitted statements and their incongruence with the evidence previously of record, the Board finds that the new evidence is patently incredible.  In reaching this determination, the Board finds significant that in the December 2003 decision the Board deemed the Appellant's statements with respect to the Veteran's infidelity wholly incredible as they were contradicted by the deposition testimony of several disinterested individuals.  Moreover, the Board cited a 2001 field examination report of record that indicated the Appellant attempted to bribe the examiner with a share of the benefits if she succeeded with her claim.  The Board found that this fact seriously damaged the Appellant's credibility and indicated she was clearly motivated by financial gain.

Based on the foregoing, the Board concludes that while the Appellant's statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Appellant's claim.  Thus, new and material evidence having not been received, reopening of the previously denied claim for recognition as the Veteran's surviving spouse for the purpose of VA death benefits is not warranted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence having not been received, reopening of the previously denied claim for recognition as the Veteran's surviving spouse for the purpose of VA death benefits is not warranted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


